Trace W. Rakestraw State Street 1 Iron Street CCB 1102 Boston, MA 02210 Tel +1 617-662-1501 Fax +1 617-368-0205 twrakestraw@statestreet.com June 10, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares U.S. ETF Trust (the “Trust”) Securities Act File No. 333-179904; Investment Company Act File No. 811-22649 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, pleaseaccept this letter as certification that the following Prospectuses and Statements of Additional Information, each dated June 8, 2015, do not differ from those contained in the Post-Effective Amendments listed below to the Trust’s Registration Statement on Form N-1A, filed electronically on June 8, 2015: Series Post-Effective Amendment No. iShares Interest Rate Hedged 10+ Year Credit Bond ETF iShares Interest Rate Hedged Emerging Markets Bond ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc:Benjamin J. Haskin, Esq.
